                        Case 20-19106-SMG               Doc 18       Filed 08/27/20         Page 1 of 1




                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                            www.flsb.uscourts.gov

  In re:
                                                                      Case No.: 20-19106-SMG
  SEVEN STARS ON THE HUDSON CORP.
                                                                      Chapter 11
              Debtor,
  _______________________________________/


                               SECOND SUPPLEMENTAL EXHIBIT REGISTER


Exhibits Submitted on behalf of:         ☐ Plaintiff ☐ Defendant ☐ Debtor ☒ Other:                        MDG Powerline
                                                                                                          Holdings, LLC

                   Jay M. Sakalo, Esq., Bilzin Sumberg, 1450 Brickell Ave., #2300, Miami, FL 33131 305-375-
Submitted By:      6156
                        (name, address, and phone number)

                                                                                              Debtor’s Emergency Motion to
Date of Hearing/Trial:       August 27, 2020                  Type of Hearing/Trial:          Extend the Automatic Stay


 Exhibit Number                        Description                             Admitted        Refused        Not Introduced
71                       Order Dismissing Subchapter V Case,
                         dated August 7, 2020 - filed in Case No
                         19-17544




       1
        This Exhibit 7 replaces Exhibit 3 in MDG’s original exhibit register [ECF No. 15], which inadvertently included a
       partially highlighted of such Exhibit.

       MIAMI 7208163.4 84482/88966
                                                                                                                    Page | 1
LF-49 (rev. 05/20/2020)
